1    LEONARD T. FINK, ESQ.
     Nevada Bar No. 6296
2    SPRINGEL & FINK LLP
     9075 W. Diablo Drive, Suite 302
3    Las Vegas, Nevada 89148
     Telephone: (702) 804-0706
4    E-Mail:    lfink@springelfink.com
5    Attorneys for Defendant,
     BARCLAYS BANK DELAWARE
6
7                                     UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
8
9    WOLFGANG R. ALTENBURG, an individual,                  Case No.: 2:21-cv-00949-GMN-EJY
10                             Plaintiff,
11   vs.                                                    STIPULATION TO EXTEND DEFENDANT
                                                            BARCLAYS BANK DELAWARE’S TIME TO
12   AMERICAN EXPRESS NATIONAL BANK, a                      RESPOND TO COMPLAINT (First Request)
     national banking association; BARCLAYS
13   BANK DELAWARE, a foreign corporation;
     CACH, LLC, a foreign limited-liability
14   company; CAPITAL ONE BANK USA, N.A., a
     national banking association; CREDIT ONE
15   FINANCIAL, a domestic corporation;
     DISCOVER FINANCIAL SERVICES LLC, a
16   foreign limited-liability company; JP MORGAN
     CHASE BANK, N.A., a national banking
17   association; PORTFOLIO RECOVERY
     ASSOCIATES, LLC, a foreign limited-liability
18   company; EQUIFAX INFORMATION
     SERVICES, LLC, a foreign limited-liability
19   company; EXPERIAN INFORMATION
     SOLUTIONS, INC., a foreign corporation;
20   TRANS UNION LLC, a foreign limited-liability
     company,
21
                               Defendants.
22
23
24             Defendant BARCLAYS BANK DELAWARE (“Barclays”) and Plaintiff WOLFGANG R.
25   ALTENBURG (“Plaintiff”) (collectively, the “Parties”) stipulate and agree as follows:
26         •   Barclays’ time to respond to Plaintiff’s complaint (ECF No. 1), filed on May 18, 2021, will be
27             continued from June 17, 2021 to July 13, 2021 (26 days); and
28   ///




                                                  -1-
1       •   Barclays requires additional time to investigate Plaintiff’s allegations and respond to Plaintiff’s
2           complaint. This is Barclays’ first request for an extension.
3
4           DATED this 17th day of June, 2021            LAW OFFICE OF KEVIN L. HERNANDEZ
5
                                                         /s/ Kevin L. Hernandez
6                                                 By:    ____________________________________
                                                         KEVIN L. HERNANDEZ, ESQ.
7                                                        Nevada Bar No. 12594
                                                         8872 S. Eastern Ave., Suite. 270
8
                                                         Las Vegas, Nevada 89123
9                                                        Attorney for Plaintiff WOLFGANG R. ALTENBURG

10
            DATED this 17th day of June, 2021            SPRINGEL & FINK LLP
11
                                                         /s/ Leonard T. Fink
12
                                                  By:    ___________________________
13                                                       LEONARD T. FINK, ESQ.
                                                         Nevada Bar No. 6296
14                                                       9075 W. Diablo Drive, Suite 302
15                                                       Las Vegas, Nevada 89148
                                                         Attorneys for Defendant
16                                                       BARCLAYS BANK DELAWARE

17
            IT IS SO ORDERED:
18
19
20
     DATED: June 17, 2021                         _________________________________________
21                                                UNITED STATES MAGISTRATE JUDGE
22                                                U.S.D.C. Case No.: 2:21-cv-00949-GMN-EJY

23
24
25
26
27
28




                                                -2-
